                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



                                          )
                                          )
       United States of America           )
                                          )
              vs.                         )      21 CR 336-4
                                          )
                                          )      Magistrate Judge Susan E. Cox
       Oscar Balderama – (4)              )


                                         ORDER

Detention hearing held. Government and Defendant agree to conditions of release.
Defendant shall be released after processing. Enter Orders. Parties are to reach out to the
Courtroom Deputy to schedule the preliminary examination hearing the week of June
14th.

(Time: 00:30)




                                          ENTER:



Dated: 5/28/2021                          __________________________________
                                          Susan E. Cox, United States Magistrate Judge
